Citation Nr: 0335672	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dental disability 
claimed as secondary to service-connected temporomandibular 
joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1976 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2002, 
a statement of the case was issued in March 2002, and a 
substantive appeal was received in April 2002.  


REMAND

The veteran's claim is entitlement to service connection for 
dental disability secondary to service-connected TMJ.  The 
veteran was provided a VA examination in March 2002 in 
connection with his claim.  However, it appears that no 
medical records were available for the examiner's review.  
The Board believes that an informed etiology opinion based on 
review of the record is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2003).       

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record to 
ensure that there has been compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations, now codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The RO should ensure 
that the appellant has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  The appellant 
should also be advised of the time period 
for submitting new evidence to ensure 
compliance with Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  A VA dental examination should be 
scheduled in connection with the 
veteran's service-connection claim.  The 
examiner is asked to determine the nature 
of any current dental disorders and 
(after reviewing the claims file) offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any current dental 
disorder(s) is/are etiologically related 
to his already service-connected TMJ.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  

3.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
whether service connection for dental 
disability is warranted.  If this benefit 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




